 In the Matter ofCONSOLIDATEDSTEELCORPORATION OF TEXAS, EMPLOYERandINTERNATIONALBROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS AND HELPERS OF AMERICA,LOCAL 408-A. F. L.,PETITIONERCase No. 16-R-2120.-Decided June 18, 19.4%Mr. A. D.Moore,of Beaumont,Tex., andMessrs.S. P. DunnandF. J. Lackey,of Orange,Tex., for the Employer.Mr. Clarence C. Rehl,of Houston, Tex.,andMr.John A.IAeatts,of Orange,Tex., for the Petitioner.Messrs.Joe A. VerratandG.I.Thompson,of Port Arthur, Tex.,for the IBEW.Mr. Clifton Brignac,of FortWorth, Tex.,andMr.Jack Peveto,ofOrange, Tex.,for the Intervenor.Mr. David C.Buchalter,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Orange,Texas, on April 1, 1947, before Glenn L. Moller, hearing officer.Thehearing officer's rulings made at the hearing are free from prej udicialerror and are hereby affirmed.At the hearing, the Intervenor movedto dismiss the petition.The hearing officer referred the motion to,the Board for ruling thereon.For reasons appearing hereinafter,the motion is hereby denied.Upon the entire record in the, case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERConsolidated Steel Corporation of Texas, a Texas corporation, isengaged at its plant in Orange, Texas, in the manufacture and fabrica-tion of steel products.The Employer annually purchases raw ma-terials valued in excess of $500,000, of which over 50 percent repre-sents shipments from points outside the State of Texas.Duringa similar period the Employer manufactures products valued in excess74 N L R. B, No. 41.204 CONSOLIDATED STEEL CORPORATION OF TEXAS205of $500,000, of which over 10 percent represents shipments to pointsoutside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVED 1The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.International Association of Bridge, Structural and OrnamentalIron Workers, Local 630, herein called Intervenor, is a labor organiza-tion affiliated with the American Federation of Labor,2 claiming torepresent employees of the Employer.3III. THE QUESTION CONCERNING REPRESENTATIONThe Intervenor and the Employer have been in contractual rela-tionship since March 1941.The last two contracts between these par-ties were executed in 1946 and 1947, respectively.The 1946 contractwas for an initial period ending March 7, 1947, and provided for itsautomatic renewal for annual periods thereafter in the absence ofwritten notice given not less than 120 days before March 7 of anyyear, of a desire to change or modify the agreement.On November 1, 1946, in advance of the "Mill B date" 4 of the 1946,contract, the Petitioner notified the Employer that it represented amajority of the employees at the plant and requested recognition astheir bargaining representative.The Employer, by letter of Novem-i International Brotherhood of Electrical Workers, Port Arthur Local Union No 390,AFL, heiein called the IBEW, moved in advance of the hearing to intervene in this pro-cei dingHowever, during the course of the hearing it requested and was grantedpermis-siontowithdraw its motion on the ground that it did not have a substantial interestamong the employees in the unitThe hearing officer's ruling in this matter is herebyupheld.Upon withdrawal of the motion to inteivene by the IBEWV, the International Asso-ciation of Machinists, who appeared but had not yet filed its motion to intervene, withdrewfrom the hearing, indicating that it had no inteiest in the proceeding in view of the requestof both the Petitioner and Intervenor for it plant-wide unit2At the hearing the Intervenor amended its Motion to Intervene to show its affiliationwith the American Federation of LaborJThe Intervenor contends that because the employees sought herein are engaged in thetype of work over which it normally has jurisdiction, the Petitioner, its coaffliate,is incom-petent to represent these employees and the petition, therefore, should be dismissedWehind no merit in this positionWe have frequently held that the authority of the bargain-ing agent must be sought in the emplovees' consent and not in the jurisdictional grantof that agent Inasmuch as emploiees oh the Employer have designated the Petitioner astheir representative for collective bargaining purposes, we find that it is competent torepresent themAccordingly, the ruling of the hearing officer rejecting the Intervenor soffer of proof on thisissueis hereby upheld4The operative date of an automatic renewal clause has come to be known as the "MillB date" of a contractMattel of Mill B, Inc,40 N. L R 13 346 DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 21, 196, refused to grant such recognition, whereupon the Peti-tioner filed its petition on November 21, 1946. Similarly the Inter-venor advised the Employer, in advance of the "Mill B date," of itsdesire to negotiate a new contract.Negotiations were thereupon con-ducted between the Employer and the Intervenor and a new contract-was executed on March 7, 1947.At the hearing and in its brief the Intervenor moved to dismissthe petition on the ground that the 1947 contract is a bar to this pro-ceeding.It contends, in effect, that because more than 10 days hadelapsed between the date of the Petitioner's original assertion of itsclaim and the filing of the petition, during which period the "Mill Bdate" of the 1946 contract occurred, the petition is untimely for con-tract bar purposes.We do not agree.While the failure to file the peti-tion within 10 days after the assertion of the claim renders that claimto representation inoperative with respect to an intervening contractor intervening automatic renewal of an existing contract, under thestile inthe,General Electric X-Raycase,° it does not destroy the effectof the petition itself as notice to the Employer of the Petitioner'sclaim,to representation from the date of its filing.7Accordingly, in-asmuch as the filing of the petition preceded the execution of the 1947contract, that instrument cannot, under well established principles ofthe Board's bar an election at this time.The Intervenor also moved to dismiss the petition on the furtherground that the Petitioner had not made a sufficient showing of inter-est to warrant further proceedings.We do not agree.We have heldthat the requirement of making a showing of representation is but anadministrative expedient adopted to enable the Board to determinefor itselfwhether or not further proceedings are warranted and isnot subject to objection at the hearing 9Moreover, we are adminis-tratively satisfied that the Petitioner has made an adequate showingof interest.In view of the foregoing, it is clear that no obstacle exists to acurrent determination of representatives.We find, therefore, that a question affecting commerce has arisen.concerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.5The 1947 agreement effected the tollowmg substantial changes in the 1946 agreementit provided for an mciease in pay foi the employees covered thereby , changed the term ofthe centiact from 1 to 2 years , and iequired 90 rather than 120 days' notice of a desireto change or-modify the agreement It was thus more than a ureic extension of the 1946.contract as contended by the Intervenor°Matter of General Electric X-Ray Corporation, 67 NL R B 997, andMatter of Henry,& Allen Inc,68 N L R B 7247Matter of International PaperCompany,ContainerDivision. 71 N L R B 12243iltatter of CentralOhioLight, & Power Company.72 N L R B 1414°Matter ofEmbassyManufacturing Company,71 N L R Y. 430, andMatter of 0 D.Jennings,& Company,68 N L. R B 516 CONSOLIDATED STEEL CORPORATION OF TEXASIV. THE APPROPRIATE UNIT207-We find, in accordance with the agreement of the parties, that allemployees of the Employer at its Orange, Texas, plant, excludingsalesmen, office clerks, time checkers, technical engineers, draftsmen,truck drivers, executives, superintendents, and all or any other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Consolidated Steel Corporation ofTexas, Orange, Texas, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direytion, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Inter-nationalBrotherhood of Boilermakers, Iron Ship Builders andHelpers of America, Local 408-A. F. L., or by International Asso-ciation of Bridge, Structural and Ornamental Iron Workers, Local230, A. F. L., for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.10Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have itsnameremoved from the ballot755420-4S-vol 7415